Citation Nr: 1641904	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  14-16 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for left ear hearing loss.

2.  Entitlement to an initial compensable disability rating for residual lacerations to the third digit of the right hand.  

3  Entitlement to a 10 percent disability rating based on multiple, noncompensable service-connected disabilities.  

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for depression, to include as secondary to service-connected left ear hearing loss. 

6.  Entitlement to service connection for vertigo, to include as secondary to service-connected left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2011 and January 2012 rating decisions of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to a compensable evaluation for left ear hearing loss, entitlement to a 10 percent disability rating based upon multiple noncompensable service-connected disabilities, entitlement to service connection for right ear hearing loss, and entitlement to service connection for vertigo to include as secondary to service-connected left ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residual lacerations to the third digit of the right hand were manifested by limitation of motion of the distal interphalangeal joint due to pain; ankylosis of the joint was not shown.

2.  The Veteran does not have a current diagnosis of depression which could be attributed to active service.


CONCLUSIONS  OF LAW

1.  The criteria for an initial compensable evaluation for residual lacerations to the third digit of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5226, 5229 (2015).

2.  The criteria for establishing service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, standard letters dated in March 2011 and December 2011 satisfied the duty to notify provisions regarding the increased rating claim and secondary service connection claim.  Moreover, the letter provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates.  The appeal for residual lacerations to the third digit of the right hand arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in July 2011, January 2012, December 2013 and March 2014  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims on appeal.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, reflect full consideration of the Veteran's claimed disabilities, and contain detailed explanations.  Thus, VA's duty to assist has been met.






II. Analysis

Increased Rating Claim - Residual Lacerations to the Third Digit of the Right Hand

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Service connection for the Veteran's residual lacerations to the third digit of the right hand was granted in January 2012, and this disability was assigned a noncompensable rating under Diagnostic Code 5229-5010.  38 C.F.R. § 4.71a.  

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).

For the purpose of rating disability from arthritis, major joints include the shoulders and wrists; the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f) (2015).

The Board notes that the rating criteria that are applicable to the Veteran's right finger disability are identical for the major (dominant) extremity and the minor (non-dominant) extremity.

Under Diagnostic Code 5229, limitation of motion of the index or long finger, a noncompensable rating is warranted where there is a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is warranted where there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a.

A 10 percent evaluation may also be assigned for favorable or unfavorable ankylosis of the long finger.  38 C.F.R. § 4.71a, Diagnostic Code 5226.  

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  Id. 

In addition, a 20 percent evaluation may be assigned for amputation of the long finger with metacarpal resection (more than one-half the bone lost) or proximal thereto.  Without metacarpal resection, at the proximal interphalangeal joint or proximal thereto, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5154.  The Board notes that, under the "amputation rule," the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.

The Veteran was first afforded a VA examination in January 2012.  The Veteran reported that during his active duty, he suffered trauma to his right hand and fingers.  A laceration of the right hand's third digit was noted.  He stated that he experiences some tenderness during cold weather and difficulty gripping.  

Upon examination, the VA examiner noted no limitation of motion or evidence of painful motion in the Veteran's long finger.  No gap was found between the thumb pad and the fingers.  No gap was found between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempt to touch the palm with the fingertips.  No limitation of extension or evidence of painful motion for the index finger or long finger was noted.  The Veteran was able to perform repetitive use testing with 3 repetitions and no additional limitation of motion for any fingers were found post-test.  

No functional loss or limitation was noted.  Tenderness or pain to palpation for joints or soft tissue was noted for the right hand.  Ankylosis of the thumb and/or fingers was not found.  Scars were not found.  Imaging studies of the right hand showed degenerative or traumatic arthritis of the right hand.  No degenerative or traumatic arthritis was found in multiple joints, including thumb and fingers.  
X-ray results showed no fractures or subluxation.  Arthritic changes in the third distal interphalangeal joint was found.  

After review of the evidence of record, there is no evidence of a gap between the middle fingertip and the proximal transverse crease of the Veteran's palm or limitation of extension of the distal interphalangeal joint of the right middle finger by more than 30 degrees, such that a 10 percent rating under Diagnostic Code 5229 would be appropriate.  In addition, ankylosis of the distal interphalangeal joint of the Veteran's right finger was not found.  

Even considering functional loss and his subjective complaints of tenderness and trouble with his hand grip, the Board finds that limitation of motion of the severity contemplated by the applicable rating criteria was not shown such that a 10 percent rating would be warranted, even taking into account the DeLuca factors.  

The Board has considered the applicability of Diagnostic Codes 5003/5010.  However, under the rating criteria permitting a compensable rating for any limitation of motion based on arthritis requires the impairment to be of a major joint or group of minor joints.  38 C.F.R. § 4.71a.  As noted above, the carpal, metacarpal, and interphalangeal joints are a group of minor joints.  38 C.F.R. § 4.45(f).  Here, the Veteran's impairment involves only a single minor joint-the distal interphalangeal joint.  Accordingly, a higher rating is therefore not warranted based on the presence of osteoarthritis and noncompensable limitation of motion in that single minor joint.  See 38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Codes 5003, 5010 (2015).

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's residual lacerations to the third digit of the right hand disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms, and the effects of the symptoms, of the Veteran's residual lacerations to the third digit of the right hand, to include tenderness and trouble with hand grip, have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability pictures require the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions, and the Veteran has not asserted otherwise.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  The January 2012 VA hand examiner noted the Veteran's finger condition did not impact his ability to work.  There is no other evidence of record suggesting that that his service-connected disabilities render him unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.

Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service treatment records do not reflect any complaints, treatment, or diagnosis for depression while in service, and the Veteran does not allege he suffered from the condition during service.  Rather, he asserts that he suffers from depression due to his service-connected left ear hearing loss disability.

The Veteran was afforded a VA examination in December 2013.  The Veteran was reported to have worked for 35 years as a salesman.  He was married and had 3 children.  Following the examination, the VA examiner found that the Veteran was mentally competent, oriented, and in full contact with reality.  The VA examiner found that there was no evidence of psychiatric complaint, psychiatric findings, or psychiatric treatment before entering service, during service or after separation of service, to include 38 years after service.  According to the interview and medical history, the VA examiner stated that the Veteran was found with mild occasional irritability and frustration, but that these were not full mental conditions.  The VA examiner found that the Veteran did not have a mental disorder and that there was no diagnosis on Axis I.  

In addition, treatment records do not reveal a diagnosis of depression.  In the absence of competent evidence of a present diagnosis of depression, there is no valid claim for service connection on a direct basis.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board notes that the Veteran is competent to report his symptoms, including changes in mood and motivation.  That said, it is the province of trained medical and mental health professionals to ascertain that such symptoms are indicative of depression or another mental health diagnosis.  The Veteran has not been shown to possess the training and credentials needed to render a competent diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As there is no competent and probative evidence of current depression or another psychiatric condition, there is no basis on which the claim for service connection may be granted.  It is therefore unnecessary to address any other element of direct or secondary service connection.  Accordingly, the claim for service connection is denied.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to an initial compensable disability rating for residual lacerations to the third digit of the right hand is denied.  

Entitlement to service connection for depression, to include as secondary to service-connected left ear hearing loss, is denied.  


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's remaining claims.

Regarding the Veteran's claim for service connection for right ear hearing loss, the Veteran was afforded a VA audiological examination in March 2014.  Upon evaluation, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
15
10
25
25
100

A VA examiner noted that the audiological evaluation was consistent with right ear normal hearing up to 4000 Hertz and moderately severe to severe high frequency hearing loss.  A diagnosis of sensorineural loss in the Veteran's right ear was provided.

The Veteran opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in military history.  The VA examiner noted that the Veteran's enlistment audiogram indicated that there was hearing essentially within normal limits for communication purposes.  Audiograms completed at release from service indicate right ear moderate hearing loss at higher frequencies.  The audio test results were compatible with the expected effects of high frequency deficits associated with acoustic trauma or prolonged exposure to hazardous levels of noise. 

The VA examiner stated that there was medical evidence that military noise exposure could cause hearing loss.  The VA examiner noted that the Veteran was exposed to high impact noise during his military active duty.  Therefore, it was reasonable to conclude that the Veteran was affected by this type of noise.  The VA examiner then continued on to say that it was the examiners' opinion that right ear hearing loss was at least as likely as not due to noise exposure during military service.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

In view of the evidence, the Board finds that the claim should be remanded for a medical addendum.  The Board finds that the March 2014 examination report is not wholly sufficient for deciding this claim.  While the Veteran may have a decrease in his hearing, it is unclear if he has "hearing loss" for VA purposes.  In addition, if it is found that the Veteran has hearing loss for VA purposes, the March 2014 VA examination report seems to contradict itself regarding the etiology of the condition.  As such, a new opinion and supporting rationale is necessary to fully and fairly adjudicate this issue.  

Significantly, the determination of this claim could affect the separate claim for a compensable evaluation for left ear hearing loss, as a grant of service connection for right ear hearing loss would mean that the increased rating claim would need to be recharacterized as one for a compensable evaluation for bilateral hearing loss.  This increased rating claim must therefore be deferred.  Moreover, in light of the remand of several service connection and increased rating claims, the 38 C.F.R. § 3.324 claim must also be deferred, as that claim could be affected or rendered moot based upon the determination of the remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Regarding the Veteran's claim for service conjection for vertigo, the Veteran asserts that he suffers from the condition due to his service-connected left ear hearing loss disability.

The Veteran was afforded a VA ear condition examination in December 2011.  The Veteran reported that the condition started several years ago, but for the last 2-3 years, it had gotten worse.  He claimed that in the mornings, he had fallen while getting out of bed due to loss of his balance.  He noted that if he had to bend down to put on his pants or shoes, it would also happen.  He denied having ear infections or trauma.  

Upon examination, the Veteran had dry and scaly symptoms in his external ear canal and serous discharge.  It was noted that he had a hearing impairment and/or tinnitus.  The Veteran was diagnosed with vertigo, which occurred more than once weekly and lasted less than an hour in duration.   

The VA examiner opined that the Veteran's claim condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The VA examiner stated that the Veteran's vertigo was not etiologically related to his sensorineural hearing loss.  The hearing loss had been present since 1974, and his vertigo started a few years ago.  

The Veteran was afforded a VA examination in March 2014.  The Veteran noted that his vertigo began 10-15 years prior.  He described his condition as whirling, which occurred with positional changes and lasted seconds.  The Veteran reported having to use support to hang on to or lean on a wall to walk. 

The VA examiner stated that the Veteran's condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The VA examiner stated that the onset of vertigo occurred after hearing loss.  A magnetic resonance imaging of the brain revealed bilateral lacunar infarcts of the cerebellar hemispheres and vestibulonystagomogram consistent with vertigo of central origin.  Therefore, all evidence supported the etiology of vertigo to the central nervous system, and not related to the Veteran's hearing loss.  

While the rationale provided supports the conclusion that the Veteran's vertigo is not caused by the Veteran's service-connected left ear hearing loss, it does not address whether the vertigo condition was aggravated by his service-connected left ear hearing loss.  The Board finds that this matter must be remanded for another secondary causation opinion addressing possible aggravation.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a new VA audiological examination for the purposes of determining whether the Veteran's hearing loss, which was not clearly shown to be a disability for VA purposes in prior examinations, does in fact constitute a disability.  Pure tone threshold and Maryland CNC testing must be conducted.

Based on the review of the record, to include the March 2014 VA examination report, the examiner is asked to specifically address the following:

a.  Does the Veteran's claimed right ear hearing loss meet the criteria for hearing impairment for VA purposes in that ear under 38 C.F.R. § 3.385?

b.  If so, is it at least as likely as not (a 50 percent or greater probability) that any right ear hearing loss had its onset during active service or is otherwise related to military service?

A complete rationale must be provided for all opinions expressed and conclusions reached.

2.  The Veteran's claims file must be returned to the examiner that provided the March 2014 VA ear condition examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional physical examination should be determined by the examiner.) 

Based on the review of the record, to include the March 2014 VA examination report, the examiner is asked to specifically address the following:

Is it at least as likely as not (50 percent or greater probability) that any currently identified vertigo disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected left ear hearing loss disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's vertigo prior to aggravation by the service-connected left ear hearing loss disability.  

A complete rationale must be provided for all opinions expressed and conclusions reached.

3.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court
 of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


